Citation Nr: 9936259	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-29 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and friends



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to October 
1971.  He was awarded the Purple Heart for his service in the 
Republic of Vietnam.  

The instant appeal as to the increased rating claim arose 
from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Roanoke, 
Virginia, which denied a claim for an increased rating for 
PTSD.  The instant appeal as to the total rating claim arose 
from a July 1993 rating decision which denied a claim for a 
total evaluation based upon individual unemployability.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in April 1997 and January 1998 for further development.

In April 1998, the veteran was afforded a VA psychiatric 
examination.  The examiner reported Axis I diagnoses of PTSD, 
dysthymia, and cocaine and alcohol dependence and an Axis II 
diagnosis of antisocial personality behavior.  In June 1998, 
an addendum to the April 1998 psychiatric examination was 
submitted.  In the addendum, the examiner indicated that 
"[t]he four diagnoses coded on Axis I and Axis II are 
intimately intertwined, each leading to the worsening of the 
others, and all producing the veteran's poor functioning."  
The Board construes the physician's statement as raising the 
issue of entitlement to service connection for dysthymia as 
secondary to PTSD.  See 38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet.App. 439 (1995) (holding that service connection 
may also be granted for nonservice-connected disability when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition).  As this issue has not been addressed by the RO, 
it is referred there for appropriate action.  

The Board notes that a recent opinion of the VA Office of the 
General Counsel held that the Omnibus Budget Reconciliation 
Act of 1990, Pub. L. No. 101-058, § 8052, prohibits the 
payment of compensation for a disability that is a result of 
a veteran's alcohol or drug abuse, whether on a direct or 
secondary basis.  This law applies to claims, as here, filed 
after October 31, 1990. VA O.G.C. Prec. 02-97  (Jan. 16, 
1997).   In addition, the Board notes that a personality 
disorder is not a disease entity for which veteran's benefits 
are awarded.  See 38 C.F.R. § 3.303 (c).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is shown to be productive of severe 
social and industrial impairment.  

3.  The veteran's PTSD does not preclude him from securing or 
following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent rating, and no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996); 38 C.F.R. 
§§ 3.340, 4.16(a), 4.130, Diagnostic Code 9411 (effective 
after November 7, 1996).

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 C.F.R. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

In September 1987, the RO granted service connection for PTSD 
and assigned a 10 percent disability evaluation from October 
1986.  In a July 1988 rating decision, the RO granted a 
temporary total rating based on hospitalization under 
38 C.F.R. § 4.29 from January 1987 through the end of March 
1987.  The 10 percent evaluation was resumed thereafter.  
Following hospitalization in July and August 1989, a March 
1990 rating decision granted a temporary total rating under 
38 C.F.R. § 4.29 from the date of admission through the end 
of August 1989.  The 10 percent evaluation was resumed 
thereafter.  

A June 1990 VA discharge summary shows that the veteran was 
admitted that month because of homicidal and suicidal 
ideations.  His medication was regulated and he was allowed 
to go on pass on June 11, 1990 but he did not return and was 
given an unauthorized discharge.  He was readmitted on June 
14, 1990 for depression and suicidal and homicidal ideations.  
He had a long history of depression, impulsivity, suicidal 
and homicidal ideations, nightmares, and flashbacks of combat 
situations in Vietnam.  He also had a long history of alcohol 
dependence and cocaine abuse.  He was detoxified and placed 
in group therapy.  He was ultimately discharged in July 1990.  

In a November 1990 rating decision, the RO granted a 
temporary total rating based on 38 C.F.R. § 4.29 from June 
14, 1990 through the end of July 1990.  Thereafter, the 
evaluation for PTSD was increased to 30 percent. 

In January 1992, the veteran sought an increased rating for 
his service-connected PTSD.  

On VA psychiatric examination in February 1993, the veteran 
complained of frequent depression, nightmares of Vietnam, 
frequent flashbacks, low self-esteem, no goals or initiative, 
and crying spells.  He further indicated that he did not like 
being around people and that he was argumentative, short 
tempered and easily startled.  He avoided the woods, crowds 
and grocery stores.  He reportedly smoked marijuana 
episodically and cocaine regularly.  He reported that he 
drank daily, but denied problems with alcohol and drugs.  He 
stated that he had been unemployed since the 1980s when he 
worked as a roofer.  The examiner noted that the veteran 
smelled of alcohol at the time of the examination.  He was 
dressed neatly.  He was initially hostile and somewhat 
uncooperative but became more cooperative as the interview 
progressed.  He maintained good eye contact.  His speech was 
goal directed and appropriate.  He had no hallucinations, 
delusions, suicidal or homicidal ideations at present.  He 
had no cognitive deficits and his insight and judgment were 
fair.  His estimated IQ was average.  The diagnoses were PTSD 
and rule out major depression.  

An April 1993 statement from a VA counseling psychologist 
indicated that the veteran had been seen in March 1993 for 
consideration for entering training under the Vocational 
Rehabilitation program and that it had been decided that it 
would be too stressful for him.  Counseling was suspended and 
it was suggested that the veteran return to therapy.  

In April 1993, the veteran testified that he had a restricted 
social life.  He had one main friend and did not go out 
except to visit his friend.  His girlfriend would visit him, 
but they would not ordinarily go out.  He mainly did chores 
at home.  He said he was short tempered and thought people 
believed he would get upset easily.  He liked to watch 
television and movies.  He said he had been unemployed since 
1986.  He described various symptoms, including crying spells 
when depressed, depression, nightmares, and avoiding the 
woods.  He indicated that he had no goals and did not 
complete tasks.  He stated that he was not currently taking 
medication or undergoing any treatment.  The veteran's friend 
stated that they seldom go out and that the veteran has 
nightmares but does not talk about the content.  See April 
1993 hearing transcript.  

In April 1993, the appellant filed a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  He indicated that he had last worked full 
time in October 1987 for a VA medical center as an escort.  
He stated that he had not tried to obtain employment since 
that time.  He noted that he had a high school education.  

In January 1997, the veteran testified that he could not 
socialize with people and had "been living alone for the 
last just 10 years by myself."  He stated that he was 
constantly depressed.  He indicated that he had last worked 
in 1986 making foundations for buildings.  He was currently 
taking Prozac.  He stated that he always thought about 
Vietnam and had had one flashback in the last year.  See 
January 1997 hearing transcript.  

On VA psychiatric examination in May 1997, the veteran 
reported significant depressive symptoms.  He said that he 
was depressed all the time and that he would be suddenly 
tearful with rapidly swinging mood.  He stated that he lived 
alone and stayed at home most of the time because he could 
not deal with other people and did not trust anyone.  He 
reported that he felt lonely and angry.  He also felt stuck 
in the current phase of his life and could not progress to 
better things.  He reported that he did not take good care of 
himself and showed the examiner that he was wearing baggy 
clothes instead of fancy clothes like he did when he was in 
his 20s.  He stated that he did not sleep well because he was 
afraid that something would happen to him in the middle of 
the night.  He indicated that he was currently not in 
treatment.  Regarding his employment history, the veteran 
reported that he did mostly construction work after service 
and that he last worked in 1985.  He appeared to state that 
the reason he had not worked since then was because he had 
not applied for further work.  

Objectively, the veteran was described as well-developed and 
well-nourished with subnormal hygiene.  He wore baggy jeans 
and a dirty red sweatshirt with the sleeves cut off.  He was 
alert and fully oriented.  He exhibited psychomotor 
restlessness through much of the course of the examination 
and had a fairly loud, but otherwise normal voice.  His 
thought process was relevant to the questions asked, but was 
often tangential.  He did not often answer direct questions 
that sought extra details to the subjects that he raised and 
moved on.  He admitted to paranoid thoughts, but given what 
he told the examiner about his habits, these may not be 
delusional.  He denied hallucinations.  His mood was 
depressed.  His affect was dysphoric, tearful and irritable.  
He denied suicidal and homicidal thoughts.  His insight and 
judgment were poor.  The diagnoses were dysthymia, cocaine 
and alcohol dependence, alcohol intoxification, and 
antisocial personality disorder.  A global assessment of 
functioning (GAF) score of 40 was assigned.    The examiner 
noted that it was not quite possible at that time to say 
whether or not the veteran would be able to maintain 
employment, given that he had not attempted employment in the 
last 12 years.  

A June 1997 VA discharge summary shows that the veteran was 
hospitalized that month complaining of "feeling anxious, as 
well as depressed."  He reported increased flashbacks (at 
times) on and off over the last few weeks.  He also 
acknowledged that he used cocaine at least every other day 
and alcohol two to three times a week.  He denied any 
suicidal thoughts.  He also denied any homicidal thoughts, as 
well as hallucinations and delusions.  On mental status 
examination, the veteran's speech was normal in rate and 
tone.  His mood was somewhat dysphoric.  His affect was 
restricted and intense.  His thinking was goal-directed 
without suicidal or homicidal thoughts.  He had no 
hallucinations or delusions.  He had thought broadcasting 
insertion as well as withdrawal.  He was alert and oriented 
times four.  He did not require any psychotropic medications 
during the hospitalization.  The diagnoses were PTSD and 
polysubstance abuse.  He was considered employable at 
discharge.  

In April 1998, the VA examiner who conducted the May 1997 
examination indicated that the veteran's PTSD, cocaine 
dependence, alcohol dependence, and antisocial personality 
disorder had produced poor motivation, poor interpersonal 
skills, poor planning ability, poor integrated ability, lack 
of trust, poor adaptability, and lack of affect tolerance.  
Diagnoses of PTSD, dysthymia, cocaine dependence, and alcohol 
dependence were shown under Axis I.  The Axis II diagnosis 
was antisocial personality disorder.  A GAF score of 40 was 
assigned.  In June 1998, an addendum to the April 1998 VA 
examination reported was submitted.  In the addendum, the 
examiner opined that the diagnoses on Axis I and Axis II were 
intimately intertwined and produced the veteran's poor 
functioning.  The examiner indicated that he could not 
provide a GAF score solely based on PTSD.  

An October 1998 VA discharge summary shows that the veteran 
was admitted and treated for PTSD, bipolar disorder, and 
substance abuse.  At admission, he reported an increase in 
various symptoms, including nightmares, and using cocaine 
daily and alcohol every few days.  In reciting his social 
history, the veteran stated that previous to admission he had 
supported himself by doing different jobs.  He was not 
currently employed.  He was treated with Depakote for 
flashbacks and nightmares of PTSD as well as stabilization of 
mood from bipolar illness.  He was started on Trazodone to 
help with nightmares as well as insomnia.  During 
hospitalization he functioned quite well as the community 
board chairman and coffee person for the unit.  At discharge, 
he was not suicidal or homicidal.  He was alert and fully 
oriented.  He was not psychotic.  He was calm and 
cooperative.  He had no physical limitations that would 
prohibit employment.  

On VA psychiatric examination in February 1999, the veteran 
reported that he dreamt more and felt "stuck in Vietnam".  
He reported that he had forgotten how to love somebody and 
could not deal with a relationship.  He stated that on the 
Tuesday prior to the examination, he attended the funeral of 
a friend.  Planes happened to fly overhead at the cemetery 
and caused him to have a flashback to Vietnam.  He also 
reported having fairly frequent nightmares wit different 
content.  He gave an example of seeing a river running red 
with blood, but said that this was not the only dream he had 
and that he had other disturbing dreams.  He reported 
sometimes screaming in his sleep.  He reported severe temper 
problems and said that he was recently involved in a fist 
fight in front of a grocery store, where he knocked the other 
person out.  He stated that he had frequent suicidal 
thoughts, thinking "what purpose in life do I have."  He 
reported difficulty finishing things.  He stated that he 
mostly stayed at home and did not feel comfortable around 
people even his best friend.  He reported that he watched a 
lot of television and slept during the day.  He stated, "I 
just want enough money to live on."  He did report that he 
had a girlfriend and had a good sex drive.  In reciting his 
employment history, the veteran stated that he had been 
unemployed since 1985 because he did not like being around 
people.  

On mental status examination, the veteran was well-developed 
and well-nourished, but had poor grooming and hygiene and had 
a strong body odor.  His clothing was wrinkled and faded.  
His mood was quiet and subdued.  His affect was occasionally 
tearful but full and appropriate.  His thought processes were 
coherent and goal-directed.  He reported that occasionally he 
would see vague objects going by, out of the corner of his 
eye but denied any other type of visual or auditory 
hallucinations and denied any hallucinations during the 
interview.  There was no evidence of any delusions.  He 
endorsed occasional suicidal ideation but had no intent or 
plan.  He denied any homicidal ideation at that time.  His 
insight was partial, and his judgment was fair.  The Axis I 
diagnosis was PTSD, chronic and the Axis II diagnosis was 
personality disorder, not otherwise specified, with 
antisocial and narcissistic features.  A GAF score of 45 was 
assigned.  The examiner explained that the veteran's GAF 
score was derived from the veteran's total clinical and 
social functioning and could not be separated out of a 
specific diagnosis.  She indicated that she was not able to 
make a specific statement of a GAF score solely as it applied 
to the veteran's PTSD. 

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411. 

In November 1996, the schedular criteria for evaluation of 
psychiatric disabilities were amended.  These amendments were 
effective on November 7, 1996.  Following the November 1996 
amendments to the Rating Schedule, a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Prior to the November 1996 amendment, the Rating Schedule 
provided a 30 percent evaluation for PTSD when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was assigned when there was considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was assigned when the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeals) stated that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a subsequent opinion, the General Counsel of 
the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress or the Secretary provided otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Also, when there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its rating decision of July 1992.  The December 1993 
Supplemental Statement of the Case referred to the 
regulations then in effect.  In July 1997, the RO issued a 
Supplemental Statement of the Case that evaluated the 
veteran's claim using the new regulations.  The veteran was 
afforded an opportunity to comment on the RO's action.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet.App. 384 (1993), and the Board is not 
required to remand this issue for readjudication under the 
revised rating criteria.  In light of Karnas, the Board will 
proceed to analyze the veteran's PTSD claim under both sets 
of criteria to determine if one is more favorable to the 
veteran.

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that when it is not possible to separate the effects of 
the service-connected condition from a nonservice- connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  In this case, although 
recent VA examiners have indicated that it is impossible to 
provide a GAF score solely based on PTSD, the Board finds 
that the veteran is entitled to a 70 percent evaluation for 
his PTSD under both the former and the revised criteria. 

The evidence shows that the veteran's disability under the 
old criteria more closely approximates "severe" social and 
industrial impairment.  He experiences problems sleeping, 
flashbacks, nightmares, depression, and problems with his 
temper.  He is socially isolated and dislikes being around 
people.  The record shows that the veteran has been 
hospitalized on multiple occasions as a result of PTSD 
symptomatology.  His GAF scores of 40 and 45 reflect a degree 
of impairment beyond that which is just moderate in degree - 
DSM- GAF scores in the 50's range.  Hence, the Board finds 
that the evidence supports an assessment of his PTSD that is 
"severe" in overall impairment under the old criteria.  

Furthermore, as the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood as a result of suicidal ideation, anxiety and 
depression, impaired impulse control, difficulty in adapting 
to stressful circumstances and an inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
also warranted under the revised criteria.  Accordingly, the 
Board concludes, with the resolution of reasonable doubt in 
the veteran's favor, that the schedular requirements for a 70 
rating for PTSD have been met.

The evidence does not, however, show entitlement to a 100 
percent rating.  There is no entitlement to a total 
evaluation under the previous regulations as there is no 
evidence that the veteran suffers from psychoneurotic 
symptoms that indicate withdrawal from reality and that have 
left him totally incapacitated.  No examiner has noted 
evidence of disturbed thought or behavioral processes.  There 
is no indication that he is generally confused, engages in 
fantasy, or suffers from panic or explosions of aggression 
except on infrequent, widely isolated instances.  Overall, 
total incapacity is not shown.  Considering the new 
regulations, there is no evidence that the veteran is 
disoriented as to time or place, has had any memory loss of 
names, or is a danger to himself or others.  The most recent 
VA examiner specifically noted no evidence of hallucinations 
or delusions.  Although the examiner noted that the veteran 
had poor personal hygiene there was no showing that he was 
unable to perform activities of daily living.  Thus, under 
application of the revised rating schedule, the evidence does 
not warrant a 100 percent evaluation.

The Board notes that 38 C.F.R. § 4.16(c), in effect prior to 
the November 1996 changes that included its repeal, provided 
for total disability ratings on a schedular basis if the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes the veteran from securing or following a 
substantially gainful occupation.  In such cases, the mental 
disorder shall be assigned a 100 percent evaluation under the 
appropriate diagnostic code.  In this case, the veteran has a 
mental disorder herein evaluated as 70 percent disabling.  If 
the PTSD precludes the veteran from securing or following a 
substantially gainful occupation, 38 C.F.R. § 4.16(c) 
entitles the veteran to a 100 percent schedular rating.  
However, as the Board has determined that the veteran is not 
shown to be entitled to a 100 percent evaluation for PTSD on 
the basis of unemployability, as will be explained below, the 
Board must likewise deny a 100 percent schedular evaluation 
under 38 C.F.R. § 4.16(c).  In short, the Board concludes 
that the record affords no basis for a rating in excess of 70 
percent for the veteran's PTSD.  

II.  TDIU

The law provides that a total disability rating based upon 
individual unemployability may be granted upon a showing that 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  In exceptional cases, an extra-schedular total 
rating may also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In this case, the veteran is currently service-connected for 
PTSD, rated as 70 percent disabling.  Hence, the disability 
evaluation for this renders the veteran initially eligible 
for individual unemployability.  The evidence indicates that 
the veteran last worked in 1985.  While the veteran argues 
that he is currently unable to secure or follow a 
substantially gainful occupation due to his service-connected 
PTSD the evidence, however, suggests otherwise.  The June 
1997 VA discharge summary indicated that the veteran was 
employable.  In addition, at the time of his admission to a 
VA hospital in October 1998, the veteran reported that prior 
to admission he had supported himself by doing odd jobs.  The 
Board further notes that no medical opinion is contained in 
the record which indicates that the veteran is unable to 
secure or maintain gainful employment as a result solely of 
his PTSD.  The examiners have specifically stated that his 
personality disorder which is not service connected and his 
substance abuse which is not service connected and for which 
compensation is not payable, contribute to his 
unemployability, and while the Board may not, based on the 
findings and statements of the psychiatric examiners, 
separate the effects of the various psychiatric disorders 
diagnosed for purposes of determining the schedular rating, 
the Board concludes that the examiners' inability to 
attribute his lack of employment and low GAF score solely to 
his PTSD supports the denial of the TDIU in this case.  

The Board notes that while the veteran may be currently 
unemployed, current unemployment or difficulties in obtaining 
employment are not dispositive of the total rating for 
compensation issue.  As the Court stated in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), "[T]he question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment."  Here, the evidence does not show that 
the veteran's service-connected disability renders him unable 
to obtain or retain substantially gainful employment.

In conclusion, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due solely to his service- 
connected disability.  Consequently, since a preponderance of 
the evidence is against the claim, the benefit-of-the- doubt 
rule is not for application and a total evaluation based on 
individual unemployability by reason of service- connected 
disabilities is not warranted.  See 38 U.S.C.A. § 5107(b).





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  

Entitlement to a total disability evaluation based on 
individual unemployability is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31-40 reflect 
major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to work).

